DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to Applicant’s amendment 1/29/2022.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
ABSTRACT

The application provides a high-voltage interlocking device and method for detecting the high-voltage interlocking device. The high-voltage interlocking device includes a first resistance module; a first switch module, a second connection end of the first switch module being connected to a first reference potential through a third resistance module, and a control terminal of the first switch module being configured to receive a first driving signal, to enable the first switch module to be turned on or off; a second resistance module, another end of the second resistance module being connected to a second reference potential; a fourth resistance module; a second switch module, a second connection end of the second switch module being connected to a third reference potential through a fifth resistance module; a fault detection module, configured to determine a fault of the high-voltage component underdetection according to a first detection signal. 
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest, in combination with the rest of the limitations of the claims,
a high-voltage interlocking device having fault detection module, configured to determine a fault of the high-voltage component under detection according to a first detection signal obtained from the first connection end of the high- voltage component under detection, wherein the fault of the high-voltage component under detection comprises a short power supply fault, an open-circuit fault or a short-ground fault, wherein an on-off state of the first switch module is opposite to an on-off state of the second switch module, when the first switch module is turned on, power of the high-voltage interlocking device is supplied by the second power terminal, and when the second switch module is turned on, the power of the high-voltage interlocking device is supplied by the first power terminal, as recited in the independent claim 1;
a fault detection method having an on-off state of the first switch module is opposite to an on-off state of the second switch module, when the first switch module is turned on, power of the high-voltage interlocking device is supplied by the second power terminal, and when the second switch module is turned on, the power of the high-voltage interlocking device is supplied by the first power terminal, the method comprising: obtaining, by the fault detection module, the first detection signal from the end of the second resistance module; and determining, by the fault detection module, the fault of the high-voltage component under detection according to the first detection signal; wherein .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        
February 10, 2022